Citation Nr: 0833239	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The veteran served on two periods of active duty from August 
1975 to December 1975 and February 1979 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The veteran appeared for a hearing 
before a hearing officer at the RO in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2003, the veteran underwent a VA psychiatric 
examination.  At that time, she was noted as having a Global 
Assessment of Functioning Scale (GAF) score of 50.  The 
examination report indicates that the claims file was not 
available to the examiner and was therefore not reviewed in 
conjunction with the examination.

Additionally, and after the appeal was certified, the veteran 
submitted additional private records from Hackensack 
University Medical Center in New Jersey from August 2006 and 
VA facility treatment records from February 2006 to June 
2008.  These records reveal that the veteran was hospitalized 
at Hackensack University Medical Center in August 2006 for 
treatment of depression in connection with her bipolar 
disorder.  A psychiatric evaluation performed during this 
hospitalization revealed a GAF score of 35.  The VA treatment 
records indicate that in late October 2007, the veteran 
sought emergency treatment for depression and an apparent 
overdose of medication (Tranxene and cough syrup).  She was 
hospitalized once again through early November 2007.

The veteran's recent hospitalizations in 2006 and 2007, 
coupled with her low GAF score of 35 in August 2006, 
indicates that the veteran's level of disability in 
connection with her bipolar disorder may have changed since 
the May 2003 VA examination which was conducted more than 
five years ago.  Under the circumstances, a new VA 
psychiatric examination is required to assess the veteran's 
present disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
symptoms and severity of the service-
connected bipolar disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the veteran's present 
symptoms, complaints, and level of 
disability.  A multi-axis examination, 
with a GAF score, should be rendered.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an increased rating for 
bipolar disorder, currently evaluated as 
50 percent disabling, should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




